DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to specific approaches and architectures for computationally improving privacy when conducting training machine learning architectures on computational graphs. Each independent claim identifies the uniquely distinct features:

a processor coupled with computer memory and a data storage, the processor configured to: 
receive an input graph data structure, the input graph data structure representing a set of node data objects having embedding data values and weighted edge data objects, the weighted edge data objects representing one or more characteristics of relationships between two or more node data objects of the set of node data objects; 
iteratively update the feature matrix data object across one or more training epochs, wherein for each training epoch, there is: 
a forward pass for aggregating embeddings from leaf nodes established from one or more neighbor hop degrees of neighboring nodes, the forward pass including: 
sampling a subset of nodes represented in the set of node data objects to establish a seed node subgraph; generating one or more noise matrices; 
constructing one or more extended node sets, each corresponding to a neighbor hop degree of the one or more degrees of neighbor hop degrees; and 
at each neighbor degree of the one or more neighbor hop degrees: 
determining an aggregated embedding by: utilizing (1) an adjacency matrix corresponding to the neighbor hop degree multiplied with a matrix representing the embedding data values of the extended node set corresponding to the neighbor hop degree and (2) adding a noise matrix of the one or more noise matrices; and 
generating lower dimensionality node embedding data values by conducting dimensionality reduction using the feature matrix data object; and 
a backward pass including: 
at each neighbor degree of the one or more neighbor hop degrees:

computing one or more private gradients of the loss function by utilizing (1) the adjacency matrix corresponding to the neighbor hop degree multiplied with gradients corresponding to the embedding data values of the extended node set corresponding to the neighbor hop degree and adding (2) a noise matrix of the one or more noise matrices; and

updating the feature matrix data object using the computed one or more private gradients.
The closest prior art, US 2020/0225996 A1 (“Sharma et al.”); US 2019/0340507 A1 (“Cervantes Martin et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664